MEMORANDUM **
Francis Gurdon Robinson appeals from his conviction following a guilty plea to two counts of bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Robinson contends that the district court abused its discretion by (1) preclud*485ing him from offering expert testimony from a neurologist; and (2) denying a motion in limine seeking to prevent the government from impeaching him on cross-examination with his prior convictions.
Based on the record before us, we conclude that Robinson entered into an intelligent and knowing unconditional plea of guilty, and therefore failed to preserve for appellate review the district court’s adverse pretrial rulings on these matters. See United States v. Jacobo Castillo, 496 F.3d 947, 954 (9th Cir.2007) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.